Citation Nr: 0514989	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-04 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1966 to June 
1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1997 decision by the 
RO which denied an increased rating for PTSD.  A 
videoconference hearing at the RO was held in October 2003.  
The Board remanded the appeal to the RO for additional 
development in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In May 2004, the Board remanded the appeal to the RO, in 
part, for a VA psychiatric examination to determine the 
extent and severity of the service-connected PTSD.  The Board 
noted that there were additional diagnoses which were not 
service connected, including schizophrenia, schizoaffective 
disorder, and alcohol and cocaine abuse, and asked that the 
examiner dissociate those complaints and findings related to 
PTSD from any identified co-existing psychiatric disability.  

Although the veteran was examined by VA in May 2004, the 
psychiatrist did not provide a clear assessment of PTSD, 
alone.  He noted that the veteran continued to abuse alcohol 
and cocaine on a routine basis and that he had no intention 
or desire to quit.  He also indicated that the veteran's 
judgment was not impaired, except as to hallucinations and 
paranoid-flavored ideations, manifestations generally 
associated with a psychosis.  The diagnoses included 
schizoaffective disorder, PTSD, and alcohol and cocaine 
abuse.  Although he indicated that the veteran's mental 
status was probably complicated by his substance abuse, he 
did not indicate which symptoms or manifestations were 
associated with PTSD, as opposed to the other nonservice-
connected disorders, nor did he offer an assessment of the 
severity of PTSD, alone.  

As indicated in the May 2004 remand, the Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in 
the relevant diagnostic code(s).  It is not permitted to 
discuss factors outside the scope of the rating criteria, nor 
is it permitted to speculate on the presence or absence of 
the criteria on the basis of incomplete information.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Also in May 2004, the veteran submitted medical 
authorizations indicating that he had received treatment at a 
VA medical facility in East Orange, N.J.  Because the dates 
of treatment were not provided, it is unclear to the Board 
whether those records have already been associated with the 
claims folder.  

Given the absence of relevant clinical information and 
failure to obtain the requested medical opinions, the Board 
is compelled to remand the appeal for additional development.  
See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992); 
Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA which treated him 
for his PTSD since February 2004.  Of 
particular interest are all VA treatment 
records from VAMC Wilkes-Barre, and VA 
East Orange, N.J.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD, alone.  All indicated 
tests and studies are to be performed.  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner, to the extent 
feasible, must dissociate those 
complaints and findings related to PTSD 
from any co-existing psychiatric 
disability.  The examiner should indicate 
which of the following criteria ((a), 
(b), or (c)), more closely reflects the 
degree of impairment caused by the 
service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
pertaining to PTSD alone, covered in the 
rating schedule cited above must be 
addressed so that the Board may rate the 
veteran in accordance with the specified 
criteria.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim. 

4.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


		
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


